of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-103722-09 uil the honorable tim johnson united_states senate washington dc attention ------------------------- dear senator johnson i am responding to an email from your staff dated date sent to the internal_revenue_service governmental liaison for south dakota your constituents have questions about whether a farmer can elect to defer proceeds from a federal crop insurance_policy that includes a revenue assurance component in general under sec_451 of the internal_revenue_code a taxpayer must account for any item_of_gross_income for the taxable_year in which the taxpayer received it unless that amount is properly accounted for under the taxpayer’s method_of_accounting for a different taxable_year most individual farmers use the cash_method_of_accounting and must include an amount in income in the year received however a special rule under sec_451 applies for crop insurance proceeds and disaster payments if a taxpayer on the cash_method receives insurance proceeds compensating for damage to or destruction of crops the taxpayer may elect to include those proceeds in income for the taxable_year following the taxable_year of destruction or damage if the taxpayer establishes that he or she would have reported the income from the crops in a following taxable_year federal crop insurance policies are administered within the department of agriculture there are many different types of policies with varying terms some federal crop insurance policies protect against both destruction or damage to crops and revenue loss due to the decrease in the price of the crops revenue assurance proceeds attributable to the destruction damage component are deferrable under sec_451 of the code as described above proceeds attributable to the revenue assurance component are not deferrable because they do not compensate for destruction or damage to crops a farmer receiving insurance proceeds for both destruction or conex-103722-09 damage to crops and revenue loss may defer only the proceeds attributable to the destruction damage component of the insurance i hope this information is helpful if you need further assistance please contact me at -- -------------------- or ------------------ at --------------------- george j blaine associate chief_counsel income_tax and accounting sincerely
